Title: Pennsylvania Assembly Committee of Correspondence to Richard Jackson and Benjamin Franklin, 20 September 1766
From: 
To: 


Gentlemen,
Philadelphia Septemr. 20th. 1766
By this opportunity we acknowledge the Receipt of a Letter of the 10th. May from Richard Jackson Esqr. and of another of the 10th. of June, from Docr. Franklin, inclosing two Acts of Parliament, pass’d the last Session, relating to the Trade of America, which we have laid before the Assembly.
The House upon considering the “Act for Repealing certain Duties in the British Collonies and Plantations &ca.”  Observe that after the 1st: of January next Bond and Security are directed to be given at the Several Ports in America, that non enumarated Goods, Shiped from the said Plantations, shall not be landed at any part of Europe to the Northward of Cape Finisterre, except in Great Brittain. By which it is Evident the Trade of the Collonies with Ireland, is expressly prohibited, unless it be through some part of Great Britain. This the House conceives to be so highly prejudicial to the true Interest of the Mother Country, and her American Colonies, that they are induced to conclude, that this clause has been inadvertently extended farther than the real intent of the Parliament.
It therefore appears necessary when bills are under consideration of Parliament relating to the Colonies, that particular attention should be given thereto, by the respective Agents, and we request that on future occasions of this Sort, you would make timely application to prevent grievances, which for want of this care we may be subjected to.
We are therefore ordered by the House to desire you will make Application to the Parliament, as early as possible in their next Session for a repeal of such parts of the said Act, as tend to restrain the Trade aforesaid, and if possible to obtain such repeal, before the Act takes place.
The House apprehends this matter to be of so much importance to the real Wellfare of the Colonies, that they have warmly recommended it to the Succeeding Assembly, from whom you will probably hear on this occasion, in the mean time, we have not the least doubt, but you will Exert yourselves in obtaining Redress in this very important point.
You have heard so fully from us respecting a paper Currency, and the distress this Province is under for want of it, that we need only renew our Desire that you will Endeavour to obtain it at the next Meeting of Parliament if Possible. We are with esteem Your Assured Friends, &c
Jos: FoxJos: RichardsonIsa. Pearson
To Richard Jackson and Benja. Franklin Esqrs.
